Quillian, Presiding Judge.
The evidence was sufficient to support the award of the State Board of Workers’ Compensation that the claimant had not had a new accident. The only issue in the case was whether the insurance carrier that had the coverage at the time of the claimant’s accident or the one that assumed the coverage subsequent to that time was liable for the claimant’s medical expenses. The claimant received an injury, drew compensation and then returned to work. There was no evidence of a specific job-related incident which would constitute a new accident. Central State Hospital v. James, 147 Ga. App. 308 (1978). Therefore the insurance carrier that had the coverage at the time of the accident is liable for the medical expenses resulting from the claimant’s injuries.

Judgment affirmed.


Webb, J., concurs. McMurray, J., concurs in the judgment only.